


Radisys Corporation
2007 Stock Plan


Restricted Stock Unit Grant Agreement


This Restricted Stock Unit Grant Agreement (the “Agreement”), dated as of
%%OPTION_DATE,‘Month DD, YYYY’%-% (the “Grant Date”), is made by and between
Radisys Corporation (the “Company”) and %%FIRST_NAME%-% %%LAST_NAME%-% (the
“Award Recipient”).
RECITALS
WHEREAS, the Company has established and maintains the Radisys Corporation 2007
Stock Plan (the “Plan”); and
WHEREAS, the Award Recipient is a member of the Board of Directors of the
Company (the “Board”); and
WHEREAS, the Company wishes to issue Shares to the Award Recipient on certain
terms and conditions, and for that purpose desires to grant to the Award
Recipient Restricted Stock Units (“RSUs”) under the Plan, subject to certain
restrictions and limitations; and
WHEREAS, the Award Recipient desires to receive a grant of such RSUs from the
Company;
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Award Recipient agree as follows:
1.    Grant of RSUs.
(a)    Number of RSUs/Vesting. The Company hereby grants to the Award Recipient,
on the Grant Date, %%TOTAL_SHARES_GRANTED,’999,999,999’%-% RSUs under the Plan,
each such RSU contingently entitling the Award Recipient to acquire one Share,
subject to the vesting schedule and terms and conditions set forth below. Unless
and until the RSUs will have vested, the Award Recipient will have no right to
the issuance of any Shares pursuant to this Agreement or such RSUs.
Number of RSUs
Vesting Date
%%SHARES_PERIOD1,’999,999,999’%-%
%%VEST_DATE_PERIOD1,’Month DD, YYYY’%-%
An Additional %%SHARES_PERIOD2,’999,999,999’%-%
%%VEST_DATE_PERIOD2,’Month DD, YYYY’%-%
An Additional %%SHARES_PERIOD3,’999,999,999’%-%
%%VEST_DATE_PERIOD3,’Month DD, YYYY’%-%
An Additional %%SHARES_PERIOD4,’999,999,999’%-%
%%VEST_DATE_PERIOD4,’Month DD, YYYY’%-%



RSUs, and the right to be issued any Shares subject to RSUs, granted under this
Agreement shall vest in accordance with the above schedule on the applicable
dates listed in the table above (each a “Vesting Date”), if on such Vesting Date
the Award Recipient is still continuing to serve as a Service Provider of the
Company or one of its Subsidiaries. For avoidance of doubt, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date and
vesting shall occur only on the applicable Vesting Date pursuant to this Section
1(a). Upon the Award Recipient ceasing to be a Service Provider of the Company
and all of its Subsidiaries, the unvested portion of the RSUs, and the right to
be issued any Shares pursuant to the unvested portion of the RSUs, shall be
forfeited by the Award Recipient.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, (i)  immediately prior to the effective time of a
Transaction that results in a Change of Control (as defined below), and provided
the Award Recipient is then a Service Provider of the Company or one of its
Subsidiaries, all RSUs granted under this Agreement shall immediately accelerate
and vest, and (ii) upon the Award Recipient ceasing to be a Service Provider of
the Company and all of its Subsidiaries, the Administrator may, in its sole and
complete discretion, provide for an acceleration of vesting of the RSUs granted
under this Agreement.
For purposes of this Agreement, “Change of Control” shall mean that one of the
following events has taken place:
(i)    The shareholders of the Company approve one of the following:
(A)    Any merger or statutory plan of exchange involving the Company ("Merger")
in which the Company is not the continuing or surviving corporation or pursuant
to which Common Stock would be converted into cash, securities or other
property, other than a Merger involving the Company in which the holders of
Common Stock immediately prior to the Merger continue to represent more than 50%
of the voting securities of the surviving corporation after the Merger; or
(B)    Any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company; provided that a sale, lease, exchange or other transfer of assets (in
one transaction or a series of related transactions) shall not be a sale of
substantially all of the assets of the Company for purposes of this Agreement if
(x) the Company’s and its other consolidated subsidiaries’ investments in such
assets are less than 90% of the total assets of the Company and its subsidiaries
consolidated as of the end of the most recently completed fiscal year or (y) the
pro forma revenue of the business comprised by such assets as of the end of the
most recently completed fiscal year end is less than 90% of the total revenue of
the Company and its subsidiaries consolidated as of the end of the most recently
completed fiscal year end.
(ii)    A tender or exchange offer, other than one made by the Company, is made
for Common Stock (or securities convertible into Common Stock) and such offer
results in a portion of those securities being purchased and the offer or after
the consummation of the offer is the beneficial owner (as determined pursuant to
Section 13(d) of the Exchange Act), directly or indirectly, of securities
representing more than 50% of the voting power of outstanding securities of the
Company.
(iii)    The Company receives a report on Schedule 13D of the Exchange Act
reporting the beneficial ownership by any person, or more than one person acting
as a group, of securities representing more than 50% of the voting power of
outstanding securities of the Company, except that if such receipt shall occur
during a tender offer or exchange offer described in (ii) above, a Change of
Control shall not take place until the conclusion of such offer.
Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in the Award Recipient, or a group of persons which
includes the Award Recipient, acquiring, directly or indirectly, securities
representing 20% or more of the voting power of outstanding securities of the
Company.
(b)    Additional Documents/Capitalized Terms. The Award Recipient agrees to
execute such additional documents and complete and execute such forms as the
Company may require for purposes of this Agreement. Any capitalized terms not
defined herein shall have the same meaning as set forth in the Plan.
(c)    Issuance of Shares. If, and at the time, the Award Recipient’s RSUs vest
under the terms of this Section 1, the Award Recipient shall be issued a number
of Shares equal to the number of RSUs which have vested on such date, without
payment therefore, as full consideration for the vested RSUs. Without limiting
the entitlement of the Award Recipient to Shares pursuant to the RSUs which have
vested, as soon as practicable following the vesting of any RSUs, the Company
shall, in its sole discretion, either (i) cause to be delivered to the Award
Recipient a certificate evidencing such Shares (less any Shares withheld under
Section 3 below) or (ii) cause its third-party recordkeeper to credit an account
established and maintained in the Award Recipient’s name with such Shares (less
any Shares withheld




--------------------------------------------------------------------------------




under Section 3 below) as evidence of the issuance of Shares pursuant to this
Section 1. No fractional Shares shall be issued under this Agreement.
2.    Restrictions on Transfer. Except as otherwise provided herein or in the
Plan, the RSUs granted pursuant to this Agreement and the rights and privileges
conferred hereby shall not be sold, exchanged, assigned, transferred, conveyed,
gifted, delivered, encumbered, discounted, pledged, hypothecated, or otherwise
disposed of, whether voluntarily, involuntarily, or by operation of law.
Immediately upon any attempt to transfer such rights, such RSUs, and all of the
rights related thereto, shall be forfeited by the Award Recipient.
3.    Tax Consequences. The Award Recipient shall be liable for any and all
federal, state, provincial or local taxes and other levies of any kind required
by Applicable Laws with respect to the RSUs granted pursuant to this Agreement
and the issuance of Shares pursuant to this Agreement (collectively, the
“Taxes”). The Company may, prior to and as a condition of issuing any Shares
pursuant to this Agreement or delivering any Share certificates or any cash or
other assets to the Award Recipient, require the Award Recipient to pay the
Taxes or to satisfy the Company in a manner acceptable to the Company that the
Taxes will be paid. As and when the RSUs vest, the Company may, in its
discretion, require the Award Recipient to pay or satisfy all or part of his or
her obligation to pay the Taxes.
4.    Plan Incorporated by Reference. This grant of RSUs is made pursuant to the
Plan, and in all respects will be interpreted in accordance with the Plan. The
Administrator has the authority to interpret and construe this Agreement
pursuant to the terms of the Plan, and its decisions are conclusive as to any
questions arising hereunder. The Award Recipient hereby acknowledges receipt
from the Company of a copy of the current version of the Plan which shall be
deemed to be incorporated in and form a part hereof. The Award Recipient
acknowledges that in the event of any conflict between the terms of this
Agreement and the terms of the Plan, as the same may be amended and in effect
from time to time, the terms of the Plan shall prevail.
5.    No Affiliation or Other Rights. This grant of RSUs does not confer upon
the Award Recipient any right to continue to serve as a Service Provider of the
Company or any Subsidiary or interfere in any way with the right of the Company
or any Subsidiary to terminate such Award Recipient’s service as a Service
Provider at any time, for any reason, with or without cause, or to decrease such
Award Recipient’s compensation or benefits.
6.    Representations and Covenants of the Award Recipient. The Award Recipient
represents, warrants, agrees and covenants with the Company that:
(a)the Award Recipient has not been induced to enter into this Agreement by
expectation of service or continued service as a Service Provider with the
Company or any Subsidiary of the Company, and the receipt of this Award under
the Plan is voluntary;


(b)the Award Recipient will comply with all Applicable Laws in connection with
this Award and the acquisition and sale of any Shares issued hereunder and shall
indemnify and hold the Company and all of its Subsidiaries harmless from and
against any loss, cost or expense incurred by the Company or any of its
Subsidiaries in connection with any breach or default by the Award Recipient
under such Applicable Laws; and


(c)the Award Recipient is a Service Provider of the Company or one of its
Subsidiaries.


7.    Acknowledgments by Award Recipient. The Award Recipient acknowledges and
confirms his agreement and understanding that:
(a)     the RSUs granted hereunder are provided solely as an incentive and shall
not constitute part of the Award Recipient’s compensation package. If the Award
Recipient retires, resigns or is terminated from employment or ceases to be a
Service Provider of the Company and all of its Subsidiaries (with or without
cause and with or without notice), the loss or limitation, if any, pursuant to
this Agreement and the Plan with respect to rights which were not vested at that
time shall not give rise to any right to damages and shall not be included in
the calculation of nor form any part of any settlement of any kind whatsoever in
respect of the Award Recipient;




--------------------------------------------------------------------------------




(b)     in no event shall the Award Recipient be entitled to continued vesting
of the RSUs beyond the time specified under the Plan and this Agreement;


(c)     any reference in the Plan or this Agreement to the time when the Award
Recipient “ceases to be a Service Provider” or words of similar import shall be
a reference to the time when the Award Recipient ceases to be in active service
with the Company and all of its Subsidiaries and, for such purpose, if the
Company or any of its Subsidiaries has made payment in lieu of notice to the
Award Recipient or has dismissed the Award Recipient with or without notice, the
Award Recipient shall cease to be in active service with the Company and all of
its Subsidiaries on the date when the Company or any of its Subsidiaries
requires him to stop reporting for service; and


(d)the Award Recipient has received independent legal advice or has decided,
voluntarily without influence from the Company or any of its Subsidiaries, that
he does not need to seek such independent legal advice in relation to this
Agreement, the Plan and all related documents.


8.    Applicable Law. The validity, construction, interpretation and effect of
this Agreement will be governed by and construed in accordance with the laws of
the State of Oregon, without giving effect to the conflicts of laws provisions
thereof.
9.    Notice. Any notice to the Company or the Administrator provided for in
this Agreement shall be addressed to Radisys Corporation at its principal
business address in care of the Secretary of the Company, and any notice to the
Award Recipient will be addressed to the Award Recipient at the current address
shown on the books and records of the Company or its Subsidiary. Any notice
shall be sent by registered or certified mail.
10.    Discretionary Nature of Plan. The Plan is discretionary in nature, and
the Company may suspend, modify, amend or terminate the Plan in its sole
discretion at any time, subject to the terms of the Plan and any applicable
limitations imposed by law. This RSU grant under the Plan is a one-time benefit
and does not create any contractual or other right to receive additional RSUs or
other benefits in lieu of RSUs in the future. Future grants, if any, will be at
the sole discretion of the Board or the Administrator, including, but not
limited to, the timing of any grant, the number of RSUs, and the vesting
provisions.
11.    409A Savings Clause. Notwithstanding any other provision of this
Agreement to the contrary, the Board may, in good faith, amend this Agreement
without the consent of the Award Recipient to the extent necessary, appropriate
or desirable to comply with the requirements under Section 409A of the Code or
to prevent the Award Recipient from being subject to any additional tax or
penalty under Section 409A of the Code, while maintaining to the maximum extent
practicable the original intent of this Agreement. Notwithstanding the
foregoing, neither the Company nor any Subsidiary of the Company, nor the
Administrator, shall be liable to any Award Recipient if an RSU grant is subject
to Section 409A of the Code, or the Award Recipient otherwise is subject to any
additional tax or penalty under Section 409A of the Code.
12.    Entire Agreement. This Agreement and the Plan contain the entire
agreement between the Award Recipient and the Company regarding the grant of
RSUs and supersede all prior arrangements or understandings with respect
thereto.


By accepting this grant, I accept the RSUs granted pursuant to this Agreement
subject to the limitations and restrictions referred to herein, and I agree to
be bound by the terms of the Plan and this Agreement. I hereby further agree
that all the decisions and determinations of the Administrator and its
interpretation and construction of the provisions of the Plan and this Agreement
will be final, conclusive and binding.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Award Recipient has executed this
Agreement effective as of the Grant Date.




--------------------------------------------------------------------------------








RADISYS CORPORATION
By:
 
 
Brian Bronson
 
Its: President and Chief Financial Officer
 
Date: %%OPTION_DATE,‘Month DD, YYYY’%-%





